         Case 1:19-cv-02209-JPO-SLC Document 49 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THERESA MCDONALD,

                                Plaintiff,

         against
                                                          CIVIL ACTION NO.: 19 Civ. 2209 (JPO) (SLC)

                                                                            ORDER
J.C. PENNEY CORPORATION, INC.,

                                Defendant.



SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff is ordered to file a response to Defendant’s Notice of Suggestion on Pendency of

Bankruptcy for J.C. Penney Company, Inc., et al. and Automatic Stay of Proceedings (ECF No. 48)

by Monday, June 1, 2020.


Dated:             New York, New York
                   May 27, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
